Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is response to the communication filed on September 28, 2021. After thorough search and examination of the present application and in light of the prior art made of record, claims 2-9, 11, 15-16, 18, 20, 22-24 (re-numbered as 1-16) are allowed.

Claims 1, 10, 12-14, 17, 19, and 21 are previously or currently cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kent Tobin (Reg. # 39,496) on November 2, 2021.

This listing of claims will replace all prior versions, and listings, of claims in the Application: 

1.  (Canceled)  
2.  (Previously Presented)  The method of claim 11, further comprising:
installing the one or more signal handlers for the signal.
3.  (Original)  The method of claim 2, wherein the one or more signal handlers are specific to the signal.
4.  (Previously Presented)  The method of claim 11, further comprising;
suspending execution of the one or more threads associated with the query.
5.  (Previously Presented)  The method of claim 11, further comprising:
resuming execution of the process upon canceling the query.
6.  (Previously Presented)  The method of claim 11, further comprising:
performing a job upon receiving the signal at the one or more signal handlers.
7.  (Previously Presented)  The method of claim 11, further comprising:
determining a thread identifier for the cancelation of the query; and
determining a thread that is executing the query based on the thread identifier.
8.  (Original)  The method of claim 7, wherein the exception is thrown on the one or more threads.
9.  (Previously Presented)  The method of claim 11, further comprising:
receiving information from the one or more threads indicating that the query has been canceled.  
10.  (Canceled)  
11.  (Currently Amended)  A method for canceling a query, the method comprising:
detecting, by a computing device, a cancelation of a query for an application that is running, wherein the query is being performed on a database system;
processing, by the computing device, the cancellation to determine one or more threads associated with the query; 
sending, by the computing device, a signal to the one or more threads that are associated with the process to suspend the one or more threads;
calling, by the computing device, one or more signal handlers for the one or more threads; 
deferring throwing, by the computing device, an exception by the one or more signal handlers to cancel the query, wherein the exception causes the query to be canceled and there is no landing pad for the exception, wherein deferring the throwing of the exception comprises:
changing a return address of a first function in a call stack to a start address of a second function to throw the exception;
detecting a crash; [[and]]
in response to detecting the crash, unwinding a transaction in the call stack; and
upon throwing the exception, restoring an original return address of the first function to the call stack,
wherein throwing the exception does not require code to check for a query cancel flag to cancel the query.
12.  (Canceled)  
13.  (Canceled)  
14.  (Canceled)  
15.  (Previously Presented)  The non-transitory computer-readable storage medium of claim 18, further operable for:
suspending execution of the one or more threads associated with the query.
16.  (Previously Presented)  The non-transitory computer-readable storage medium of claim 18, further operable for:
determining a thread identifier for the cancelation of the query; and
determining the thread that is executing the query based on the thread identifier.
17.  (Canceled)  
18.  (Currently Amended)  A non-transitory computer-readable storage medium containing instructions, that when executed, control a computer system to be operable for:
detecting a cancelation of a query for an application that is running, wherein the query is being performed on a database system;
processing the cancellation to determine one or more threads associated with the query; 
sending a signal to the one or more threads that are associated with the process to suspend the one or more threads;
calling one or more signal handlers for the one or more threads; 
deferring throwing an exception by the one or more signal handlers to cancel the query, wherein the exception causes the query to be canceled and there is no landing pad for the exception, wherein deferring the throwing of the exception comprises:
changing a return address of a first function in a call stack to a start address of a second function to throw the exception;
detecting a crash; [[and]]
in response to detecting the crash, unwinding a transaction in the call stack; and
upon throwing the exception, restoring an original return address of the first function to the call stack,
wherein throwing the exception does not require code to check for a query cancel flag to cancel the query.
19.  (Canceled)  
20.  (Currently Amended)  An apparatus comprising:
one or more computer processors; and
a non-transitory computer-readable storage medium comprising instructions, that when executed, control the one or more computer processors to be operable for:
detecting a cancelation of a query for an application that is running, wherein the query is being performed on a database system;
processing the cancellation to determine one or more threads associated with the query; 
sending a signal to the one or more threads that are associated with the process to suspend the one or more threads;
calling one or more signal handlers for the one or more threads;
deferring throwing an exception by the one or more signal handlers to cancel the query, wherein the exception causes the query to be canceled and there is no landing pad for the exception, wherein deferring the throwing of the exception comprises:
changing a return address of a first function in a call stack to a start address of a second function to throw the exception;
detecting a crash; [[and]]
in response to detecting the crash, unwinding a transaction in the call stack; and
upon throwing the exception, restoring an original return address of the first function to the call stack,
wherein throwing the exception does not require code to check for a query cancel flag to cancel the query.
21.  (Canceled
22.  (Previously Presented)  The apparatus of claim 20, further operable for:
suspending execution of the one or more threads associated with the query.
23.  (Previously Presented)  The apparatus of claim 20, further operable for:
determining a thread identifier for the cancelation of the query; and
determining the thread that is executing the query based on the thread identifier.
24.  (Previously Presented)  The apparatus of claim 20, wherein the one or more signal handlers are specific to the signal.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 11, 18, and 20. Particularly the prior art of record fails to teach processing, by the computing device, the cancellation to determine one or more threads associated with the query; calling, by the computing device, one or more signal handlers for the one or more threads; deferring throwing, by the computing device, an exception by the one or more signal handlers to cancel the query, wherein the exception causes the query to be canceled and there is no landing pad for the exception, wherein deferring the throwing of the exception comprises:
changing a return address of a first function in a call stack to a start address of a second function to throw the exception; in response to detecting the crash, unwinding a transaction in the call stack; and upon throwing the exception, restoring an original return address of the first function to the call stack, wherein throwing the exception does not require code to check for a query cancel flag to cancel the query.
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-9, 15-16, 22-24 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169